PLATT, District Judge.
The merchandise in dispute covers strips of glass less than two inches wide. Live parallel incisions have been made upon one side by grinding or polishing, thus forming four prisms. Other grinding and polishing has been done upon them, but not enough to affect their classification. They are intended to form a part of the water gauge on steam boilers, taking the place of the tubular gauges formerly used. They have» entered into commerce since the date of the present tariff act.
The government wishes to get this merchandise into the cut and decorated glassware paragraph (100) of the tariff act (Act July 24, 1897, c. 11, § 1, Schedule B, 30 Stat. 157 [U. S. Comp. St. 1901, p. 1633]). To the average intelligence it would seem to he appropriately described as a strip of glass not more than three inches wide, ground on one side to a prismatic form. The government contends that the *450language used by Congress does not fit, because the entire side is not .ground to a prismatic form. It is admitted that a prismatic form is ground into the side, and the statute does not say that the side shall be ground into a prismatic form. It is the strip that is to be so ground, on one or both sides. Of course the importation is not a prism, and' whether it were so or not is immaterial.
My experience in customs cases has never led me to a contention more easily solved than this. Paragraph 110 almost seems to have been written in a prophetic spirit, with such merchandise as this dimly in mind. Paragraph 100, which starts with bottles and decanters and enlarges the scope somewhat by adding “or other vessels,” and again “or articles,” and then groups them at the end in this wise, “all the foregoing, filled or unfilled,” would seem to have definitely and positively eliminated from any possible construction such articles as these prismatic gauges.
Decision affirmed.